Citation Nr: 9928941	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-17 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right shoulder, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left flank, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970 and from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which increased the ratings for the 
veteran's shell fragment wound scars of the right shoulder 
and left flank areas from zero to 10 percent for each scar.  
The veteran appeals for higher ratings.


REMAND

The veteran and his representative essentially contend that 
the veteran's residuals of shell fragment wounds of the right 
shoulder and back are more disabling than currently 
evaluated.  The veteran contends that the fragment in his 
right shoulder causes him pain on raising his arm above 45 
degrees.  He further asserts that the fragment in his left 
flank causes pain in his low back on bending.  The RO has 
restated the issue of evaluation of the left flank wound as a 
low back disability.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented claims which are 
not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  The 
relevant evidence is summarized below.

Service medical records show that the veteran sustained 
multiple shell fragment wounds in September 1970 in hostile 
action in Vietnam.  These injuries included the right 
supraclavicular and back areas, which are the subject of this 
appeal.  (The veteran also sustained shell fragment wounds of 
the cheek, left chest, right scrotum, legs and thighs, and 
buttocks.)  The wounds were debrided and the veteran 
underwent an exploratory laparotomy and a left closed tube 
thoracotomy.  There was no bone, nerve or artery involvement.  
Delayed primary closure was performed.  The veteran was 
evacuated to the United States where he was hospitalized for 
further care.  He was then separated from service in December 
1970.  He reenlisted in February 1971.  In August 1974, X-
rays of the chest were taken, revealing two metallic 
densities overlying the right scapula and one metallic 
density overlying one of the lower thoracic vertebral bodies.

In March 1975, the veteran underwent a VA compensation and 
pension examination.  He had numerous scars, including one 
just above the right clavicle, five inches long and 3/8 inch 
wide, and several on the left flank posterior to the 
posterior axillary line.  He had normal motion in the back, 
shoulders and upper extremities and good strength at the 
shoulders.  There was no muscular atrophy, weakness or gross 
musculoskeletal disproportion manifest of the lower or upper 
extremities.

In April 1975, the veteran was granted service connection for 
shell fragment wounds of the right cheek, right arm and 
forearm, left anterior and posterior chest wall, left flank 
and left buttock.  The RO rated the residuals of the injuries 
under the diagnostic code relating to scars (38 C.F.R. 
§ 4.118, Code 7804).  

A VA examination was performed in June 1997.  The veteran 
complained of pain in the right shoulder on movement.  He had 
a prominent scar on the right shoulder above the clavicle, 
measuring 5 inches in length with some scarring and adherent 
tissue on the neck.  Range of motion of the right shoulder 
was flexion of 150 degrees with pain, 140 without pain.  
Abduction was 140 with pain and without.  External flexion 
was 45 degrees with pain.  Repeated motion of the right 
shoulder showed pain with crepitation.  Grip of the right 
hand was strong.  X-rays of the right shoulder involved 
overexposed films and, as a result, details were indistinct.  
Metallic foreign bodies, two in the scapula and one in the 
lateral soft tissue of the arm, were noted.

In the lumbar area there was no scar, but there was pain on 
range of motion of the lumbar spine.  The veteran had full 
flexion to 95 degrees, but with pain, and 85 degrees without 
pain.  Backward extension was 15 degrees with muscle 
rigidity, and 10 degrees without pain.  The veteran had 
bilateral lateral flexion of 40 degrees with pain and 30 
degrees without pain.  He had bilateral rotation of 35 
degrees with pain, and 30 without pain.  He could stand on 
toes and heels without difficulty.  He had a scar from 
draining tubes on the anterior chest and a scar of laparotomy 
on the abdomen.  He also had a scar on the left lower 
posterior chest measuring 3 inches, and a scar on the left 
buttocks measuring 4 inches.  These scars were without keloid 
formation, without tissue adherence, and non-tender.  X-rays 
showed degenerative changes at L1-L2 and lower thoracic 
spine, and metallic foreign bodies in the abdomen from L2-L4 
and at T9.

The claims file contains a July 1997 letter from a private 
chiropractor, Dr. Clifford J. Kaltinger, D.C., who works for 
a practice where the veteran has been treated since July 
1991.  Dr. Kaltinger states that the veteran initially sought 
treatment following a work injury to his low back, which 
resolved with treatment.  At the time of his initial visit, 
the veteran also complained of neck pain, elbow pain and 
right foot pain.  He attributed some of his neck and back 
problems to his injury in Vietnam.  As of the date of the 
letter, the veteran continued to have spinal manipulation 
treatments, and continued to experience sporadic pain in the 
cervical and lumbar spines.

Following a review of the entire evidence of record, it is 
the Board's judgment that a more thorough examination is 
warranted.  Specifically, considering that the veteran's 
shell fragment wounds were debrided, the X-ray evidence of 
multiple retained shell fragments, and the need for a chest 
tube shortly after the injuries in question, a determination 
should be made as to which muscle groups, if any, were 
involved.  See 38 C.F.R. § 4.56 (1998).  It is also not clear 
from the medical evidence currently of record whether the 
painful, limited motion of the veteran's back is due to an 
old shell fragment wound or post-service, non-service-
connected  degenerative changes of the spine.  The Board 
further notes that, given the size and location of the shell 
fragment wound scar in the right shoulder and neck region, 
the RO should consider whether the veteran is entitled to a 
separate compensable rating under 38 C.F.R. § 4.118, Code 
7800; Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  A 
photograph of the scar would be helpful in addressing this 
question.
It is also apparent that, in reviewing the service medical 
records, not all of the shell fragment wounds were considered 
by the RO.  In particular, the wounds of the right scrotum 
and the lower extremities (legs and thighs) were not rated.  
The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see also Myers 
v. Derwinski, 1 Vet. App. 127, 129 (1991).  The Board finds 
that the issues of service connection for residuals of shell 
fragment wounds of the right scrotum and lower extremities 
(legs and thighs) are raised by the record and, therefore, 
must be adjudicated by the RO.

In view of the foregoing, this case is REMANDED to the RO for 
the following  development:

1.  The RO should request the veteran to 
furnish names, addresses and release 
forms for any medical providers from whom 
he may have sought treatment for his 
residuals of shell fragment wounds.  
After receipt of the above, the RO should 
obtain copies of any relevant treatment 
records, including those of Dr. Clifford 
J. Kaltinger, D.C.

2.  The veteran should be afforded a VA 
orthopedic or surgical examination for 
the purpose of evaluating his residuals 
of shell fragment wounds of the right 
shoulder and back regions.  The examiner 
should be provided with the claims file 
and a copy of this Remand for review in 
conjunction with the examination. The 
examiner is asked to determine which 
muscle groups, if any, were injured by 
the shell fragment wounds that the 
veteran sustained while on active duty, 
and to assess the degree of damage and 
limitation of function of these muscles, 
including weakness, atrophy and pain.  In 
evaluating the veteran's back, the 
examiner is asked to distinguish, to the 
extent possible, between symptoms and 
functional limitation due to the 
veteran's shell fragment wound from 
impairment caused by non-service-
connected back disability, including an 
apparent low back injury sustained in 
recent years.  Photographs of the scar in 
the right shoulder and neck region should 
be obtained.  All necessary tests and 
studies should be performed.  The 
examiner is asked to submit examination 
findings in a written report, and this 
report should be associated with the 
claims file.

3.  After completion of the above 
development, the RO should determine 
whether the veteran's residuals of shell 
fragment wounds of the right shoulder and 
back regions would be more appropriately 
rated under the rating criteria relating 
to muscle injuries.  38 C.F.R. §§ 4.56, 
4.73.  In addition, the RO should 
consider whether any separate ratings are 
warranted, including for the scar in the 
right shoulder and neck region.  See 
38 C.F.R. § 4.118, Codes 7800, 
7804; Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).  Finally, the RO should 
determine whether service connection is 
warranted for any additional residuals of 
shell fragment wounds, including the 
right scrotum and lower extremities (legs 
and thighs).

4.  If the decision of the RO is adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
provided an appropriate period of time in 
which to respond thereto.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any addition 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
otherwise notified.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


